Citation Nr: 1020319	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  05-28 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased initial evaluation for PTSD.    


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from June 1966 to June 1970.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.     

Pursuant to a joint motion filed by the parties to this 
matter in December 2009, this case was remanded to the Board 
in January 2010 by the U.S. Court of Appeals for Veterans 
Claims (Court).  

Below, the Board will address the Veteran's increased rating 
claim on appeal.  But remand is appropriate here to address a 
claim for a total disability rating based on individual 
unemployability (TDIU).  This issue is addressed in the 
REMAND portion of the decision below.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009); Office of the General Counsel 
Precedent Opinion (VAOPGCPREC) 6-96 (August 16, 1996); 
VAOPGCPREC 12-2001 (July 6, 2001).  


FINDINGS OF FACT

1.	From September 19, 2003, the Veteran's PTSD was productive 
of occupational and social impairment with reduced 
reliability and productivity.  

2.	From October 11, 2004, the Veteran's PTSD has been 
productive of occupational and social impairment with 
deficiencies in most areas of his life.  


CONCLUSIONS OF LAW

1.	The criteria for a 50 percent rating, for the Veteran's 
service-connected PTSD, had been met prior to October 11, 
2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  

2.	From October 11, 2004, the criteria for a 70 percent 
rating, for the Veteran's service-connected PTSD, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed an original claim for service connection 
for PTSD in September 1999.  The RO denied the Veteran's 
claim in unappealed April and July 2000 rating decisions.  On 
September 19, 2003, the Veteran filed a claim to reopen his 
service connection claim for PTSD.  See 38 C.F.R. § 3.156.  

In February 2004, the RO granted service connection for PTSD 
and assigned a 30 percent rating effective September 19, 
2003, the date of the claim to reopen.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The Veteran appealed this 
decision, and argued that a higher rating was warranted.  

During the pendency of the appeal, the Veteran was 
hospitalized for PTSD treatment between February and April 
2006.  The RO rated the Veteran as 100 percent disabled 
during this period.  See 38 C.F.R. § 4.29.  Moreover, in a 
February 2008 SSOC, the RO assigned a 50 percent evaluation 
for PTSD, effective May 8, 2007.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (an appellant is presumed to be seeking 
the maximum available benefit even where an increase is 
granted during the appeal period).  

In statements of record dated in September and November 2008, 
and in February 2009, the Veteran and his representative 
indicated that the Veteran did not seek a rating increase in 
excess of 50 percent.  The Veteran limited his appeal to 
contesting the May 2007 effective date assigned for the 
increased rating to 50 percent for PTSD.  As such, in its 
April 2009 decision, the Board addressed the effective date 
assigned for the increase to 50 percent for PTSD.  The Board 
found that the 50 percent rating should be effective October 
11, 2004 rather than May 8, 2007.  And the Board found that a 
rating in excess of 50 percent was not warranted.   

The Veteran appealed the Board's decision, seeking a higher 
rating for service-connected PTSD from the date of his claim 
to reopen in September 2003.  Pursuant to the Joint Motion 
filed by the parties, the Court then remanded this matter for 
additional consideration of whether a higher rating has been 
warranted in this matter at any time since the Veteran's 
September 2003 claim to reopen.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim). 

Following an additional review of the record, the Board finds 
the following:  a 50 percent rating is warranted for the 
period prior to October 11, 2004.  From then, a 70 percent 
rating has been warranted.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based as far as practical on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  

Diagnostic Code 9411 of 38 C.F.R. § 4.130 addresses PTSD.  
Under that code, ratings of 0, 10, 30, 50, 70, and 100 
percent may be assigned.  As indicated, VA has already found 
a 30 percent rating warranted here from the date of claim to 
reopen.  The Board will now determine whether a rating in 
excess of 30 percent is warranted.  In doing so, the Board 
will limit its analysis to whether a 50, 70, or 100 percent 
evaluation is warranted for PTSD.   

A 50 percent rating is warranted under DC 9411 for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is under DC 9411 for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

	September 16, 2003 to October 11, 2004

The relevant evidence dated prior to October 11, 2004 
consists of statements from the Veteran and VA treatment 
records.  In his statements, the Veteran indicated that he 
experiences nightmares and flashbacks related to his service 
in Vietnam, that he tends to isolate socially, that he has a 
startle response, and that he often feels angry, guilty, 
uncaring, and hyper vigilant.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence 
of observable symptomatology).

VA treatment records - reflecting PTSD group therapy - show 
the Veteran to have sadness, anger, shame, depression, lack 
of interest, a restricted affect, a startle response, 
instances of hyper vigilance, guilt, and poor concentration.  
The evidence indicates that the Veteran reexperienced 
emotions while discussing past traumatic events, and that he 
manifested irritability, moodiness, and jumpiness.  But these 
records also indicate that the Veteran denied suicidal or 
homicidal thoughts, was cooperative, well groomed, with 
organized thoughts, and without psychotic symptoms.  These 
records show the Veteran as attentive and engaged in group 
discussions.  And, in an October 6, 2004 letter from the 
Veteran's VA treating therapists, a Global Assessment of 
Functioning (GAF) score of 60 (which indicates moderate 
impairment) is assigned.  Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), 5th edition, published by the 
American Psychiatric Association.  See also Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  

Based on this evidence, the Board finds a rating increase to 
50 percent (the next highest rating) warranted, even though 
the evidence does not indicate certain criteria noted under 
DC 9411 for 50 percent ratings - the evidence does not 
indicate that the Veteran experienced circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, had 
difficulty in understanding complex commands, had impaired 
memory or judgment, or had impaired abstract thinking.  
Rather, the evidence indicated that the Veteran was 
cognitively sound and logical.  Indeed, the VA treatment 
records prior to October 2004 repeatedly refer to the Veteran 
as attentive and engaged.   

The evidence prior to October 2004 does indicate, however, 
that the Veteran was detached emotionally, had a flattened 
affect, had frequent disturbances of motivation and mood, and 
had difficulty establishing and maintaining effective social 
relationships.  As he repeatedly indicated, he tended to 
isolate socially.  As such, a 50 percent rating was warranted 
during this period.  

This evidence does not indicate that a 70 percent evaluation 
was warranted prior to October 2004, however.  There is no 
evidence during this period of suicidal ideation, obsessional 
behavior, illogical speech, panic or serous depression, 
impaired impulse control, spatial disorientation, or of 
neglect of personal appearance and hygiene.  The evidence 
shows that the Veteran was retired, engaged fully with his 
peers during PTSD group counseling, and maintained 
relationships with his spouse and children.  38 C.F.R. § 
4.130, DC 9411.

	From October 11, 2004

On October 11, 2004, the Veteran was examined by a private 
therapist.  The examiner noted the Veteran as alert, 
appropriate, logical, oriented, with intact judgment and 
insight, and without delusions, hallucinations, or loose 
associations.  But she also noted the Veteran as anxious, 
depressed, forgetful, hyper vigilant, socially isolated, with 
an exaggerated startle response and an unstable mood.  The 
examiner noted the Veteran's poor hygiene.  She noted that 
the Veteran did "squirm" often during their session.  She 
noted that the Veteran has markedly diminished interest in 
outside activities.  And she noted that he had irritability 
and sleep disturbances.  This examiner then assigned the 
Veteran a GAF score of 35, which indicates major impairment.  

Evidence dated after October 2004 does not preponderate 
against the private examiner's findings.  

A May 2005 VA compensation examination report noted the 
Veteran's complaints of nightmares, depression, anxiety, 
sleep disturbances, social isolation, and flashbacks to his 
Vietnam experiences.  On examination, the examiner found the 
Veteran cooperative and friendly, alert and oriented, without 
evidence of memory loss, with intact cognitive functioning, 
without evidence of suicidal or homicidal ideations, of 
psychotic symptoms, or of ritualistic or obsessive problems.  
The examiner indicated that the Veteran did not have panic 
attacks.  

But he also noted the Veteran as tearful at times, depressed, 
anxious, anhedonic, hyper vigilant, and socially withdrawn.  
The examiner stated that the Veteran was "not functioning 
well" due to his depression and social withdrawal, and that 
this caused him significant impairment.    

VA treatment records dated from December 2005 refer to the 
Veteran's depression and thoughts of suicide.  Records dated 
in February 2006 show that the Veteran was treated by VA on 
an inpatient basis.  And a VA treatment record dated in April 
2006 notes that the Veteran was admitted to a private 
hospital for symptoms that were later characterized as a 
panic attack.  Private treatment records, dated in April 
2006, also note the panic attack and subsequent treatment.  

A May 2007 VA compensation examination report noted that the 
Veteran denied suicidal or homicidal ideations, noted a 
directed thought process, noted no auditory or visual 
hallucinations, and noted fair insight and judgment.  But the 
report also noted symptoms consistent with the October 2004 
examination findings of major impairment.  The examiner 
stated that the Veteran had been hospitalized for a panic 
attack in March 2006, and that the Veteran's treating VA 
psychiatrist assigned the Veteran a GAF score of 45 in March 
2007.  The examiner noted the Veteran's poor hygiene, lack of 
eye contact, irritable affect, and continuing nightmares, 
flashbacks, anxiety, depression, and social isolation.  The 
examiner reported the Veteran as claiming that he attempted 
suicide in 2005.  And the examiner stated that the Veteran 
was "not functioning well."  Ultimately, this examiner 
diagnosed the Veteran with PTSD and major recurrent 
depression, and assigned a GAF score of 50, which indicates 
serious occupational and social impairment.   

A December 2009 letter from the Veteran's counseling VA 
therapist noted that, during "years of interaction" with 
the Veteran, the counselor noted "reexperiencing, avoidance, 
and increased arousal."   The therapist continued that the 
Veteran has "serious impairment in social relationships, 
thinking, and mood."  

And a January 2010 report of record from the Veteran's 
treating VA psychiatrist stated that she had treated the 
Veteran since August 2005 for PTSD and a major depressive 
disorder.  She noted the Veteran's poor concentration, 
irritability, sleep disturbance, startle response, hyper 
vigilance, flashbacks, reexperiencing of symptoms from 
Vietnam as a result of seeing helicopters, or experiencing 
certain sounds or smells.  She noted his spouse's 
descriptions of emotional detachment and social isolation.  
She also noted the Veteran's description of short term memory 
loss.  She stated that the Veteran has had intermittent 
suicidal ideation at times but that he has never actually 
made a suicide attempt.  She indicated that the Veteran's 
concentration problems and easy irritability would make it 
difficult for him to function effectively in any work 
environment.  Finally, she assigned the Veteran a GAF score 
of 45, which indicates serious occupational and social 
impairment.   
  
This evidence demonstrates that the Veteran's PTSD impairment 
has caused deficiencies in most areas of his life since 
October 11, 2004.  This impairment has resulted in his 
inability to establish and maintain effective relationships 
in his life.  The evidence demonstrates the adverse impact 
PTSD is having on the Veteran's family life.  The evidence 
indicates that he experiences suicidal ideation, and episodes 
of panic and depression that affect his ability to function 
appropriately and effectively.  Therefore a 70 percent 
evaluation has been warranted since October 11, 2004.  See 38 
C.F.R. § 4.130, DC 9411.  

The Board finds a 100 percent rating unwarranted, however.  
The record does not show the type of cognitive and behavioral 
impairment reserved for a 100 percent rating - as indicated 
by the medical reports of record, the Veteran consistently 
demonstrates that he is logical, oriented, coherent, and is 
not delusional or obsessive.  38 C.F.R. § 4.130, DC 9411.  
The evidence does not indicate gross impairment in thought 
processes or communication, delusions, hallucinations, 
grossly inappropriate behavior, danger to himself or to 
others, disorientation, or severe memory loss.  38 C.F.R. § 
4.130, DC 9411.  

In summary, the Board finds a 50 percent rating warranted for 
service-connected PTSD from September 16, 2003 to October 11, 
2004, and a 70 percent rating warranted from then (again, the 
Veteran was awarded a 100 percent evaluation for in-patient 
treatment from February to April 2006 pursuant to 38 C.F.R. 
§ 4.29).  See Fenderson, supra.  But the preponderance of the 
evidence is against an evaluation in excess of these 
increases.  The benefit-of-the-doubt rule does not apply 
therefore to any claim for an additional increase beyond that 
granted in this decision.  As such, any such claim for 
increase must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board notes that it has again considered whether 
the Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  

The Board has searched the record for evidence that PTSD 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitates any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  38 C.F.R. § 3.321(b)(1); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).  The evidence suggests that 
the Veteran's PTSD may interfere with his employment - that 
is why the Board is remanding this matter to the RO for 
consideration of a claim to a TDIU (see below).  But, the 
evidence does not indicate that the Veteran cannot work, or 
that his PTSD impairment causes marked interference with his 
ability to work.  Importantly, the Board notes that the 
Veteran has been retired since May 2002.  Secondly, the 
record does not indicate frequent hospitalizations.  As 
noted, the Veteran was hospitalized for PTSD treatment from 
February to April 2006.  But, according to the record, he has 
not been hospitalized for his PTSD since then.  It cannot be 
said that he has been hospitalized with frequency.  

As such, the Board finds that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology 
and provides for additional or more severe symptoms than 
currently shown by the evidence; thus, his disability picture 
is contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted.


ORDER

1.	Entitlement to a 50 percent evaluation, for service-
connected PTSD, is granted prior to October 11, 2004, subject 
to VA laws and regulations governing the payment of monetary 
awards.  

2.	Entitlement to a 70 percent evaluation, for service-
connected PTSD, is granted from October 11, 2004, subject to 
VA laws and regulations governing the payment of monetary 
awards.  


REMAND

Evidence of record indicates that the Veteran may be 
unemployable under VA guidelines.  For example, the Veteran's 
treating VA psychiatrist indicates unemployability in the 
January 2010 statement of record.  As the Veteran is now 
presumed to be seeking the maximum rating for his PTSD, the 
Board finds adjudication of a TDIU claim appropriate here.  
See Rice and AB, both supra.  

Accordingly, the case is REMANDED for the following action:

The RO should develop and adjudicate an 
original claim for a TDIU for the 
Veteran.  Appropriate VCAA notification 
and assistance should be provided.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


